First of all, I should like to congratulate the
President on his assumption of his important post at the
forty-eighth session of the General Assembly.
I should also like to express my gratitude for making it
possible for me to comply with the instructions of the
President of Turkmenistan, Mr. Niyazov, and the entire
Turkmen population in speaking to the world community.
A unique situation prevails in the world today. There are no
longer two inimical camps, and we virtually have eliminated
the most pressing problem of global nuclear conflict.
Furthermore, ridding ourselves of the ideological yoke has
freed us from internal conflicts and contradictions. As
political scientists said after the end of the standoff between
the two blocs, we now have on the world agenda urgent
problems - new and bloody regional and internal conflicts,
which are no less dangerous to the world than a global
confrontation.
What are the reasons for this seemingly unfathomable
outbreak of aggressiveness and conflict? In our view, the
answer to this question can be found in the lack of political
pragmatism and in a failure to understand realities. One of
Forty-eighth session - 5 October l993 25
the major reasons is the lack of a deep-seated political
culture and of restraint, and the desire to do everything at
once. But there are no miracles. We need political courage,
which has been demonstrated by the President of
Turkmenistan, in order to avoid the pitfalls of unrealistic
decisions, something which might, to put it mildly, lead to
social disappointment.
From the very first days of our independent existence,
Turkmenistan found itself faced with a whole series of
difficult and unique problems, which were determined by the
special characteristics of its attaining statehood. Proclaiming
its sovereignty and independence is only the starting-point
for a lengthy process which is to lead to the establishment
of an efficient political system, a strong national economy
and a workable social structure. For this, we need
essentially not just reforms but a full reorientation of the
political system and of the economy. I should like to
emphasize especially this aspect, since at the same time very
difficult reforms will be needed in other areas as well.
The natural economic and social development of our
people was interrupted for seven long decades. As a result,
people lost the notion of private property, and their ways of
thinking and social morals became out of touch. This is an
important aspect, and we should bear this mind in
establishing new States on a new legal basis.
At the present time, the most important possessions of
all the citizens of Turkmenistan are independence and the
opportunity to solve their problems independently. Perhaps
this would seem to be axiomatic, but as we see it, of the
entire system of priorities formulated by the Government of
our country, this is the most desirable in the current
circumstances prevailing in Turkmenistan and in the area.
In order to achieve large-scale reforms of the political
and economic system in Turkmenistan, a programme of "10
years of stability" has been adopted. What are the tasks of
that programme? First and foremost, to wean the economy
away from the notion of State property, in particular from a
foodstuff-dominated economy and production towards the
production of prepared products. The second is the
formation of the political, economic, social, spiritual and
cultural life of the State, without the infamous system -
inherited from the past - of roles played out in advance.
Thirdly is the formation and development of democratic
institutions, including a multi-party system. Against the
background of these processes, we see social psychology
transformed, away from political apathy and the lack of
responsibility.
In this regard, we are trying to pursue our policy in
such a way that we would strengthen our ability to avoid
social upheaval, breakdowns in all sectors of society and the
lack of social harmony. This is not easy. The people of
Turkmenistan need unity and solidarity. This gives us hope
for the future, however. Pragmatism will be a determinant
in overcoming our difficulties in establishing the major
criteria for Turkmenistan’s current foreign policy. In solving
these economic problems, we are offering to our foreign
partners businesslike cooperation without any ideological or
political passions, and we have found understanding
everywhere. The logical outcome of this development has
led us to the formulation of a foreign-policy concept of
positive neutrality, which is in keeping with the national
interests of our State and in the interest of maintaining peace
and stability in the region.
In solving military problems, we have been guided by
our neutral status, which stems from the principle of non-
interference in the internal affairs of States and the
recognition of territorial integrity and the inviolability of
their borders. It is well known that sometimes the concept
of non-interference can be questionable or even rejected.
But in our view, a new independent State in Europe and
Asia also needs conditions for the peaceful resolution of its
internal problems in order to achieve civil calm and in order
to find the necessary compromises. Obviously, based on
military force, we cannot achieve development and progress
in the broad sense of the word. And we need to move away
from internationalizing the internal problems of various
States through military force. At the same time, we support
the peace-keeping actions of the United Nations and other
international organizations.
These are the factors that determine our view of events
in Tajikistan. I can state that our position has found support
and understanding among other countries. We have reached
agreement with the leadership of Iran on a new agreement,
one of the most important conditions of which is the
transformation of the 1,500-kilometre border between Iran
and Turkmenistan into a border of peace and cooperation.
We are actively engaged in political dialogue with the
central Government of Afghanistan and also with the
authorities of the northern and north-western provinces.
Such a policy has brought positive results. Recently we
signed a three-party memorandum on the construction of a
railroad from Turkmenistan to Pakistan through Afghanistan.
In addition, Afghanistan will see the first major railroad in
its history. We will make it possible, therefore, to have an
outlet to the ports of the Indian Ocean through the States of
Central Asia and Europe.
26 General Assembly - Forty-eighth session
Speaking of relations with our neighbours, we must
especially emphasize the role of Russia in the creation of an
independent Turkmenistan. We well understand that this
process began in Russia and was initiated by its leadership.
A high degree of understanding at the level of leadership
and the traditional mutual respect of our peoples has
established a lasting basis for the development of mutually
advantageous bilateral cooperation on new and equitable
bases. In speaking of this, I should like from this rostrum
to state that Turkmenistan supports the efforts of the
leadership of Russia to establish order and to establish
conditions for the active continuation of political reforms and
the full dismantling of the totalitarian system and its
replacement with a system chosen by the people.
Turkmenistan is actively developing relations with
Turkey, Austria, the United Kingdom, Indonesia, Pakistan,
Malaysia, Germany, France, Argentina and Italy, and
constructive dialogue with the United States is under way.
President Niyazov’s recent visit to Belgium laid the
groundwork for new cooperation between Turkmenistan and
the countries of the European Community and between
Turkmenistan and the North Atlantic Treaty Organization.
We are also opening a number of Turkmenistan Embassies
abroad. In short, our country is actively involved in
international relations.
We support those agreements that will lead to an end
of confrontation and make possible peaceful and constructive
dialogue. Among those agreements, we note with
satisfaction the recent changes in the relationship between
Israel and the PLO.
Turkmenistan’s geopolitical situation - our country is a
member of the Conference on Security and Cooperation in
Europe (CSCE) and is at the same time connected by deep
historical and cultural roots to the Middle and Far East -
enables us, in view of our country’s stability, to play a
constructive role in bridging the gap between two major
regions of the world.
I should like to say a few words on Turkmenistan’s
position vis-à-vis the Commonwealth of Independent States.
Turkmenistan is in favour of the Commonwealth, in favour
of the development of integrationist processes and, while it
opposed the establishment of any kind of rigid centralized
system in the past it is in favour of coordinating structures.
In our view, the coming forth today of super-national
formations has held back the process of independence and
has now led back to the former system of decision by force.
In States that have arisen since the dissolution of the Soviet
Union, we now see respect for national interests alone, and
we see only the bare beginnings of a process of inter-State
relations on new, qualitatively different bases. The
statehood of these countries is a difficult matter, and this
process must respect national specificities and social and
economic factors. If all these factors are borne in mind, any
kind of rigid coordinating structure is impossible. Attempts
artificially to impose positions and a unified model for
development on new independent States cannot but work
against sovereignty and national interests. In the final
analysis, such an approach would lead to the establishment
of a new centre.
From the very outset, Turkmenistan actively attempted
to develop relations with the countries of the Commonwealth
of Independent States on the basis of bilateral relations and
various types of agreements, in view of the fact that the
Commonwealth is primarily a consultative mechanism that
gives us the opportunity to exchange ideas and experience
and to lay down programmes of action. We feel that such
an approach is more flexible and therefore more effective.
Experience has shown that at this current stage - and I
emphasize, at this current stage - bilateral agreements are a
more reliable basis for solving problems as they arise.
We often see the example of the European Community,
and, supposedly, the same thing could happen in our region.
To my mind, anyone who tries to achieve what the European
Community has done over 40 years is not taking into
account some essential factors: the high-level starting-point
of the unification of Europe, the very different market basis
of its economies and what might be called the European
psychology. We have none of these factors.
It is important to establish the fact that if we cannot
count on our future relations, the Commonwealth of
Independent of States has no prospects. We in Turkmenistan
believe, and have always believed, that a solution should be
found within the framework of the Commonwealth, should
be adopted by consensus and should be very broad and
based primarily on economic feasibility and attractiveness.
This will be only the first step, and it needs to be followed
by others on a higher level of integration.
But for this, the Commonwealth of Independent States
and the countries of which it is composed need a period of
transition in order to work out acceptable approaches and
adequately evaluate the existing realities. Over two years of
independent development, we have done a great deal of
work in establishing a legal basis for the market. We have
already established the basis and guarantees that opened up
the Turkmen market to foreign investors and enterprises. In
Forty-eighth session - 5 October l993 27
Turkmenistan we have introduced private property,
including land, and we have established zones of free
economic development. Today we have a stable political
situation and social agreement. It is important that society
be psychologically prepared for new economic relations.
On 1 November this year, Turkmenistan will introduce
its own national monetary unit, the manat. We are in an
extremely unstable monetary zone, which would mean
certain limitations for Turkmenistan if we gave up our
sovereignty and formed our own policy regarding prices,
taxation, budgeting, credit and monetary policy. Hence, our
country has sometimes absorbed some losses because of
continuing inflation and the economic crisis.
All of this was conditioned by the need to introduce our
own currency. We believe that our own currency policy will
be closely linked to that of the United States dollar, and we
intend to ensure, from the time we introduce it, its
convertibility. According to prognoses of international
experts and our own evaluations, we have a real opportunity
of doing this. The manat will be a reliable currency for the
State reserves. The introduction of a national currency
policy will hasten structural changes in the economy and
bring us closer to the market.
With the International Monetary Fund we have worked
up a programme of structural economic changes, including
a step-by-step process. From 1 October we have begun a
broad liberalization of prices, including plans to enter the
world price system and this also includes energy prices.
With the introduction of the manat as our currency we are
beginning active privatization, which involves, first and
foremost, the sphere of services in the area of medium-sized
and large enterprises. This is to be done by selling
enterprises at auction and distributing shares among workers.
We hope to conclude the privatization process by the end of
1995.
I should like to point out that the privatization
programme has been carried out in close cooperation with
the World Bank. In addition, measures to free prices have
been undertaken by the Government in order to free up
trade. Licensing of exports will take place with a view to
observing norms ensured through national security and the
protection of our cultural and artistic heritage. We shall also
undertake other steps designed to promote maximum
stimulation of international trade and eliminate administrative
barriers and to increase access to the market. In a time of
transition to a market economy, we intend to make the
State’s role more streamlined and open and significantly
reduce its interference in economic activities.
We welcome the attention the United Nations
specialized agencies have paid us with regard to our
problems. Despite our difficulties and the problems yet to
be solved, the Republic has achieved considerable success.
Over the first six months of 1993, Turkmenistan’s national
income increased by 112 per cent. Such growth would not
have been achieved by many States in a similar situation.
Over that same period industrial output increased by 116.9
per cent, and agricultural production increased by
124 per cent.
The stronger our economy, the more reliable the fabric
of political and social life in our State. At the same time,
we believe that economic development is inconceivable
without our country’s steady development of a society in
which the individual and his interests are regarded as the
most important end. For Turkmenistan, which for 70 years
had a totalitarian system with backward social development,
development of the economy remains the keystone of our
State policy. In this context, along with other forthcoming
major international events, such as the International
Conference on Population and Development, the Fourth
World Conference on Women, with the three objectives,
equality, development and peace, and the International
Conference on Population and Development, which will deal
with problems of human beings and their need for shelter,
we welcome the preparations for the World Summit for
Social Development, to be held in Copenhagen in 1995,
which will deal, we think, in detail with social consequences
of economic reform and restructuring as applied to countries
in transition. In the context of social problems, I should like
to point out that in 1990 we had the World Summit for
Children, which established a new basis for improving living
conditions for children the world over.
The Government of Turkmenistan gives priority
attention to these endeavours. Turkmenistan joined in the
Convention on the Rights of the Child and intends very soon
to sign the Declaration that was adopted at that World
Summit. We also have serious work under way for national
programmes of action in order to achieve the goals outlined
in the Declaration.
28 General Assembly - Forty-eighth session
We share the view of the international community that
we must rebuild the Earth’s ecology. We support
international cooperation in United Nations efforts in this
timely endeavour. In our view, it is sustainable development
and balanced attention to the interests of all countries that
will ensure the successful solution of global, regional and
subregional problems; this should accord with the
conclusions of the 1992 United Nations Conference on
Environment and Development and of the Convention on
climate change.
I announce before the Assembly that Turkmenistan
intends to eliminate all its nuclear weapons and will continue
its support for the Treaty on the Non-Proliferation of
Nuclear Weapons (NPT), for the chemical weapons
Convention, and for the bacteriological (biological) weapons
Convention.
I convey the gratitude of the President of Turkmenistan,
of our Government and of our people to the United Nations
for its support and its understanding.
I should also like to pay a tribute to the Secretary-
General of the United Nations, Mr. Boutros Boutros-Ghali,
for his tireless and innovative work.
Turkmenistan wishes to state without reserve that it will
honestly and openly cooperate with all States that share its
attachment to the principles of the Organization. Our
policies will be based on common sense and on protecting
our people’s interests. Turkmenistan, in creating a
democratic, secular State, is open to peaceful cooperation
and ready to engage in broadly-based, mutually beneficial
cooperation.
